Case: 20-10253     Document: 00515823711         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 15, 2021
                                  No. 20-10253
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Helen Kim,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-595-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Helen Kim has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Defendant has filed a letter referencing counsel’s motion to withdraw. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10253      Document: 00515823711          Page: 2   Date Filed: 04/15/2021




                                    No. 20-10253


   record is not sufficiently developed to allow us to make a fair evaluation
   Defendant’s claim of ineffective assistance of counsel; we therefore decline
   to consider the claim without prejudice to collateral review. See United States
   v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Defendant’s responsive letter. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2